DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou (CN107176336) in view of Merz (US 2012/0060446).

Regarding claim 1, 13, Suzhou discloses a device for dosing a plurality of insect pupae or insect larvae comprising: a dispenser assembly (Fig. 1) comprising: a frame (9) having a first surface (2) and a second surface (3) opposite the first surface (2), wherein the frame (9) defines: a pathway (the internal cavity between elements 2 and 3) to enable movement of a movable member (1) within the frame (9), an inlet opening (21) in the first surface (2) of the frame (9), the inlet opening (21) providing access to the pathway (the internal cavity between elements 2 and 3), and a drain opening (31) in the second surface (3) of the frame (9), the drain opening (31) providing access to the pathway (the internal cavity between elements 2 and 3), and a moveable member (element 6 provides movement of the internal elements within elements 2 and 3) translatable within the pathway (the internal cavity between elements 2 and 3) between a first position (Fig. 5) and a second position (Fig. 6), the movable member (element 6 provides movement of the internal elements within elements 2 and 3) defining at least one bore (1) oriented perpendicular to the pathway (the internal cavity between elements 2 and 3), wherein: at least one of the at least one bore (1) is aligned with the inlet opening (21) at the first position (Fig. 5); and a reservoir container (8) coupled to the dispenser assembly (Fig. 1), the reservoir container (8) defining a dispensing opening (41) at a first end (bottom end) of the reservoir container (8), the dispensing opening (41) aligned with the inlet opening (21) of the frame (9), but fails to disclose a filter overlaying the drain opening.
However, Merz discloses a similar device for dosing with an internal structure having a drain opening (34) with a mesh filter overlay (33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Suzhou, by applying a filter overlaying the drain opening, as taught by Merz, for the purpose of removing excess material from the internal cavity.  

Regarding claim 2, Suzhou discloses wherein the at least one bore (1) of the moveable member (element 6 provides movement of the internal elements within elements 2 and 3) is aligned with both the inlet opening (21) and the drain opening (31) at the first position (Fig. 4 shows a position in which the inlet and drain openings are aligned), and the dispensing opening (41) is aligned with the inlet opening (21) of the frame (9).

Regarding claim 3, Suzhou discloses wherein the reservoir container (8) is coupled to the first surface (2) of the frame (9).

Regarding claim 4, Suzhou discloses wherein the at least one bore (1) is aligned with the drain opening (31) at a third position (Fig. 4) of the moveable member (element 6 provides movement of the internal elements within elements 2 and 3) between the first position (Fig. 5) and the second position (Fig. 6).

Regarding claim 5, Suzhou discloses wherein the frame (9) further defines an output opening (12) in the second surface (3) of the frame (9), the output opening (12) providing access to the pathway (the internal cavity between elements 2 and 3), and wherein the at least one bore (1) is aligned with the output opening (12) at the second position (Fig. 6).

Regarding claim 6, Suzhou discloses wherein the reservoir container (8) defines an intake opening (opening positioned at the top of element 4 and at the bottom of element 8) and is shaped to guide a mixture of a liquid and the plurality of insect pupae or insect larvae to the dispensing opening (41).

Regarding claim 7, Suzhou discloses a pipe (Fig. 1, upper portion of element 8 depicts a pipe structure) positioned to dispense the mixture into the reservoir container (8).

Regarding claim 8, Suzhou discloses wherein the reservoir container (8) is shaped like a funnel (Fig 3).

Regarding claim 9, Suzhou discloses wherein the reservoir container (8) is removably coupled to the dispenser assembly (Fig. 1) using at least one of magnets, screws, bolts, clamps, a snap- fit design, or a friction-fit design (attached via mounting bracket and bolts/screws, see fig 1 at bottom portion of element 4).

Regarding claim 10, Suzhou discloses wherein the moveable member (element 6 provides movement of the internal elements within elements 2 and 3) is at least one of a sliding block (Figs. 3, 4, a block at the end of element 6 appears to be moving the internal contents in the pathway) or a rotatable disc, and the rotatable disc defines a plurality of bores extending through the rotatable disc.

Regarding claim 11, Suzhou discloses wherein the moveable member (element 6 provides movement of the internal elements within elements 2 and 3) is translatable using an actuator (6).

Regarding claim 12, Suzhou discloses the invention substantially as set forth above, but does not expressly disclose the at least one bore is sized to hold a predetermined number of insect pupae or insect larvae.
However, it would have been an obvious matter of design choice to provide the bore with any desirable size to hold any amount of contents to enhance the operation of the structure, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 14, Suzhou discloses the invention substantially as set forth above, but does not expressly disclose wherein the moveable member is interchangeable with a second moveable member, wherein the at least one bore of the second moveable member is a different size than the at least one bore of the moveable member.
However, it would have been an obvious matter of design choice to provide an interchangeable moveable member with a bore of a different size in order to adjust the size of the dosing within the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 15-35 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/Examiner, Art Unit 3642      

/MONICA L BARLOW/Primary Examiner, Art Unit 3644